DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed September 12, 2022 has been entered.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on September 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,414,819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-2, 5, 8-9, 12-15, and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,414,819 in view of Gandhi et al. (US 2003/0069539) has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2003/0069539, hereinafter “Gandhi”) in view of Whittaker et al. (US 2005/0273020, hereinafter “Whittaker”).
	Regarding claims 1, 5, 6, 8, 12, 14, 19, and 20, Gandhi discloses the invention substantially as claimed including an embolic coil delivery system (Figs 3-6) comprising: a delivery pusher (42) having a proximal end and a distal end, releasably connected to an embolic coil (44) (para [0037]); and an electrically activated heater coil (66) (para [0039]).
	Gandhi discloses first and second wires (electrical connectors 68) are connected distally to the heater coil (66) to conduct an electrical current from the proximal end of the delivery pusher (at control unit 70) to the heater coil (66) (para [0039]), wherein when the heater coil is energized, the embolic coil detaches from the pusher (para [0039]; Fig 6). However, Gandhi does not disclose the details of the proximal end of the device and is silent on the connection of the electrical connectors (68) with a power source. 
	Whittaker discloses a vascular guidewire system with conductive members delivering electrical energy between a hand-held power source (110) external to the body and a distal end (actuator 12) within the body. Whittaker teaches the system comprises a conductive core member (8) having an externally exposed portion (first electrical contact) at the proximal end for connection to the power source, an insulating layer (7) disposed on at least a portion of the conductive core member near the proximal end, and a conductive band (exposed portion 13 of tightly wrapped wire 10 forming a band; Whittaker additionally teaches the wrapped wire 10 may have a tubular, woven, or other outer surface layer configuration (para [0047])) secured to at least a portion of the insulating layer and having an externally exposed substantially circumferential surface (second electrical contact) for connection to the power source, wherein the conductive layer and the conductive core conduct electrical current from the proximal end of the device to the distal end of the device (para [0051]), and wherein connection to the power source closes the circuit. A distal end of the first electrical contact (exposed surface of core 8) is proximal of a proximal end of the second electrical contact (exposed portion 13 of wrapped wire 10) and the first and second contacts are separated axially by a portion of the insulating layer (Fig 1F). In particular, Whittaker teaches:

“In use, the portion labeled 13, uninsulated, would serve as an electrically negative (or positive) connection point, while the uninsulated portion of the exposed inner core wire 8, to which the reference numeral is directed in FIG. 1 F, would serve as an electrically positive (or negative) connection point.” (para [0051])

and

“The proximal portion 6 of the guidewire 1 is formed of an outer wrapped wire 10, having a protruding inner core wire 8. The inner core wire 8 is electrically insulated from the outer core wire 10. The proximal tip 17 (as seen, e.g., in FIG. 1F) of the inner core wire 8 has little or no insulation, such that it may make electrical connection with a connection jack 120. The proximal portion of the outer wrapped wire 10 also lacks insulation, such that it may also make electrical contact with a different portion of the connection jack 120. Therefore, these two distinct connection points on the guidewire are able to make an electrical connection between the guidewire 1 and the connection jack 120 in order to allow delivery and return of electrical current while still meeting the design requirements of a low profile, coaxial system.” (para [0069])

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gandhi such that the electrical connectors (68) were connected to a conductive core member and conductive layer, respectively, separated by an insulating layer for connection to a power source at the proximal end, as taught by Whittaker, since Whittaker teaches such a configuration is a known connection mechanism between conductive members and a power source and such a mechanism meets the design requirements of a low profile, coaxial system (para [0069]).  
	Furthermore, Whittaker teaches spot welds or conductive epoxy may be used to fix actuator wire (12) to the core wire (8) and further teaches “Various methods for attaching actuators 12 to inner core wires 8, outer wrapped wire 10 or inner conducting wire 11, may provide a suitable a mechanical and electrical connection between the components of the guidewire 1” (para [0053]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to try further modifying the combination of Gandhi and Whittaker such that the conductive band (exposed portion 13 of tightly wrapped wire 10 forming a band) was secured in place by an adhesive, expoxy, or one or more molding bands, since Whittaker teaches various methods of attaching components to provide a suitable mechanical and electrical connection are envisioned, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp, and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.
	Regarding claims 2, 9, and 15, Gandhi discloses a tether (62) connects the embolic coil to the delivery pusher (42) (para [0038]).  
	Regarding claims 3, 10, and 16, Gandhi discloses the tether (62) is attached to a distal section of the delivery pusher (42), passes through the heater coil (66), and is attached to a proximal section (connector ring 60) of the embolic coil (44) (para [0038-0039]; Fig 4).  
	Regarding claims 4, 11, and 17, Gandhi discloses electrical activation of the heater coil severs the tether, thereby releasing the embolic coil (para [0039]; Fig 6).  
	Regarding claims 7 and 18, Gandhi discloses the power source includes a DC battery (para [0035] - the power supply may house a small battery sufficient to supply electrical current to the heater coil).  
	Regarding claim 13, Gandhi discloses wherein the first and second proximal contacts are configured to be connected to a voltage source (para [0035, 0039]).  

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, Applicant argues Gandhi and Whittaker fail to disclose a conductive band secured in place over an insulative layer as claimed.  The Examiner respectfully disagrees and notes Whittaker teaches a conductive band (exposed portion 13 of wrapped wire 10) secured to a portion of the insulating layer (7)

    PNG
    media_image1.png
    710
    312
    media_image1.png
    Greyscale


The tightly wrapped coil (10) can be interpreted as a band and Whittaker teaches the wrapped wire (10) may have a tubular, woven, or other outer surface layer configuration (para [0047]).  It is additionally noted Applicant’s specification notes the “conductive band 406” may be a coil (para [0073]).  Furthermore, the band (coil 10, including exposed uninsulated portion 13) is secured in place over the insulative layer (7) as the structure shown in Fig 1F is fixed and not movable. 
Regarding claims 13 and 14, Applicant argues Whittaker fails to teach how the conductive band is attached and thus fails to teach the conductive band being secured in place by an adhesive, epoxy, or molding bands.  Whittaker teaches spot welds or conductive epoxy may be used to fix actuator wire (12) to the core wire (8) and further teaches “Various methods for attaching actuators 12 to inner core wires 8, outer wrapped wire 10 or inner conducting wire 11, may provide a suitable a mechanical and electrical connection between the components of the guidewire 1” (para [0053]).  
In response to applicant's argument that Whittaker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Whittaker is reasonably pertinent to the problem forming a connection mechanism between conductive members and a power source for delivering electrical energy from a power source external to the body to a distal end or actuator within the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771